Title: To Benjamin Franklin from Robert Harrison, 7 October 1778
From: Harrison, Robert
To: Franklin, Benjamin



Honnorable Sir
Denan Prison the 7 October 1778.
This Comes with my kind adress to youre Honnor, hoping you will take it in Consideration to wards me. I Was Borne in Newbery north ameraca and sarve my time to my unklle at the Ship Carpinter trade. I shipt in Newbery With one Captain foster Bound to nance. Wee had the fortune to be taking by the Wasp Slope of Ware and Cared into Corke in Ireland. I Broak out of Prison there and maide the Best of my Way for Dublin and Ship on Bord of a Letter of marque Bound to Jemaca. If I had the good fortune to rech there Should make the Best of my Way for ameraca. Wee were takeing by a french frigate and Cared into Brest and from thence to Denan Prision here I remain. If youre honnor Would be so kind as to send me on Board some of the ameraca Ships or Privateers that I Could get to my one Contry one againe, I should for Ever be your humble and most sencere Sarvant,
Robert HarrisonCarpinter of the Elliza Letter of marque


I hope youre honnor will not forgeet your Contry man. If your Honnor Would be so kind as to sent me a Pass to Saint Maloes I should get a ship Bound to Bardox. There is always Ships belonging to ameraca where I Should get home I hope your Honnor Will not forget me.
Robert Harrison

 
Addressed: To / The Honoble Docter Francklin / in, / Paris.
Notation: Rob. Harrison Prisoner in Dinant Castle. 7. Oct. 78 Ans. Oct. 15.
